Citation Nr: 0121647	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-08 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic cervical 
strain.


REPRESENTATION

Appellant represented by:	Mr. James W. Stanley, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
to July 1975 and from November 1990 to February 1992.

In October 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, denied 
the veteran's petition to reopen a previously denied claim 
for service connection for a chronic cervical strain.  He 
appealed to the Board of Veterans' Appeals (Board).  The 
Board issued a decision in July 2000, also denying the 
petition to reopen the previously denied claim, and he 
appealed to the U.S. Court of Appeals for Veterans Claims 
(CAVC).

In January 2001, during the pendency of the appeal to the 
CAVC, the VA General Counsel filed an unopposed motion 
requesting that the CAVC vacate the Board's decision and to 
remand the case to the Board for further development and 
readjudication.  The CAVC granted the unopposed motion in a 
February 2001 order and returned the case to the Board for 
compliance with the directives specified.


REMAND

As indicated in the General Counsel's unopposed motion, there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a veteran of 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also VAOPGCPREC 11-2000 (Nov. 27, 2000); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  The RO should 
contact the veteran and notify him of the need to identify or 
submit medical evidence etiologically linking his 
current cervical strain (or any of the various other 
diagnoses of record involving his cervical spine) to his 
service in the military-and, in particular, to the injuries 
that he sustained in a motor vehicle accident during service 
in June 1991.  There is no such evidence currently of record, 
and this is a prerequisite to reopening his claim and 
granting service connection.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).


Accordingly, this case hereby is REMANDED to the RO for the 
following development and readjudication:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified, as 
amended, at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  The RO should contact the veteran and 
notify him of the need to identify or 
submit medical evidence etiologically 
linking his current cervical strain 
(or any of the various other diagnoses of 
record involving his cervical spine) to 
his service in the military-and, 
in particular, to the injuries that he 
sustained in a motor vehicle accident 
during service in June 1991.  And based on 
the identification or submission of this 
evidence, this may in turn necessitate 
having him undergo a VA medical 
examination to obtain a medical opinion 
concerning the cause of his current 
cervical pathology.  And if so, then he 
should be scheduled for an appropriate VA 
medical examination.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit requested is 
not granted to the veteran's satisfaction, 
then he and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits-to include a summary of the 
evidence and applicable laws, regulations, 
caselaw, and other legal authority 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised of the 
need to cooperate with the RO to the extent possibly in 
developing his claim-including, should the need arise, to 
have him examined.  38 C.F.R. § 3.655 (2000); see also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (the "duty to 
assist" is not a 
one-way street).

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


